Title: To John Adams from John Redman Coxe, 19 March 1802
From: Coxe, John Redman
To: Adams, John



Hall of the Society, Philadelphia, March 19th 1802 THE AMERICAN PHILOSOPHICAL SOCIETY, Held at Philadelphia, for Promoting Useful Knowledge.

Having received from you by the hands of your Son, the very acceptable Donation of the 2nd & 3d vol of your Defence of the Constitutions of Government of the United States of America; which renders the work complete,I am directed by the Society to transmit their thanks for your assistance, in thus advancing the design of their institution.
I have the honour to be, / Your obedient servant,


John Redman CoxeSecretary of the A.P.S.